DETAILED ACTION
The following is a Supplemental Notice of Allowability in response to the Terminal Disclaimer received on 28 June 2022.  Claims 1-20 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120.

Terminal Disclaimer
The terminal disclaimer filed on 28 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPNs 10,908,561; 10,895,853; 10,845,768 and 10,838,375 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the prior art of record taken alone or in combination fails to teach a processing unit comprising at least one processor for: executing a neural network inference engine, the neural network inference engine implementing a neural network using the predictive model for inferring an output based on inputs, the output comprising one or more command for controlling an appliance, the inputs comprising the current temperature and the target temperature; and transmitting the one or more command to the controlled appliance via the communication interface.
As per claims 9 and 17, the prior art of record taken alone or in combination fails to teach executing by the processing unit a neural network inference engine, the neural network inference engine implementing a neural network using the predictive model for inferring an output based on inputs, the output comprising the one or more command for controlling the appliance, the inputs comprising the current temperature and the target temperature; and transmitting by the processing unit the one or more command to the controlled appliance via the communication interface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 7 September, 29 June and 28 June 2022.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        12 September 2022